Title: From John Adams to Benjamin Waterhouse, 25 July 1813
From: Adams, John
To: Waterhouse, Benjamin



Quincy July. 25th. 1813

Mine Eyes are better. I am angry with you for calling our Navy little. It is the greatest Navy in the World. Far greater than the Brittish. I rejoice in the Glory of the Essex, and her Captain Porter: but he ought not to have  threatened to revenge himself upon Lima. What is himself, and myself and yourself? He should have vindicated the honour of his Country.
I am glad that Mr Gray applauds this Enterprize of Captain Porter. But where can he carry his Prizes? Must he burn or Scuttle all? What will he do with his Prisoners? Not burn Sink or destroy them, I hope. Putting them on Shore will be no better, and crowding them into a Single Ship to Seek their fortunes will not be much better. It must be confessed that War, in one point of view is a Savage, tho in another just and necessary.
This World is a Church militant, a State militant, a Land militant, a Sea militant, an Animal militant, a Beast militant a Fish militant, a Bird militant, an insect  militant, and a vegetable militant; for Rivalries between Trees, Shrubs, Flowers, Roses,  and Weeds are as obvious and atrocious as those between Men and Nations.
Α Δiοs δ’eνελεατο βουλεy." I doubt not I have mis-spelt the Greek.
Our Country is in a deplorable Situation. We have not the Foresight of a Tumble Bug. Has your Science reached in natural History to the Tumble Bug? If not I am, in one Species, a greater natural Historian than you. And if you will acknowledge your inferiority in this important Science in this humble Article, I will explain it. Go to your Hospital and mind it, and mind nothing else: but from necessity. I hope however you will find it necessary to write as often as you can to your Old Friend

John Adams.